Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated July 14, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

The finality of the rejection of the last Office action is withdrawn in view of the new grounds of rejection.

Response to Arguments
Specification
The disclosure has been objected to because of minor informalities.
The objection of the disclosure has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 58, 65 and 67 have been rejected under 35 U.S.C. 103 as being unpatentable over Haluk et al. (“Analyse Qualitative de la Reduction Electrolytique des Flavonolosides en Milieu Hydro-Organique,” Chimie Analytique (Mars 1971), Vol. 53, No. 3, pp. 149-154).
	The rejection of claims 58, 65 and 67 under 35 U.S.C. 103 as being unpatentable over Haluk et al. has been withdrawn in view of the new grounds of rejection.

II.	Claims 59 and 60 have been rejected under 35 U.S.C. 103 as being unpatentable over Haluk et al. (“Analyse Qualitative de la Reduction Electrolytique des Flavonolosides en Milieu Hydro-Organique,” Chimie Analytique (Mars 1971), Vol. 53, No. 3, pp. 149-154) as applied to claims 58, 65 and 67 above, and further in view of Molina-Calle et al. (“Development and Application of a Quantitative Method for Determination of Flavonoids in Orange Peel: Influence of Sample Pretreatment on Composition,” Talanta (2015 Nov 1), Vol. 144, pp. 349-355).
	The rejection of claims 59 and 60 under 35 U.S.C. 103 as being unpatentable over Haluk et al. as applied to claims 58, 65 and 67 above, and further in view of Molina-Calle et al. has been withdrawn in view of the new grounds of rejection.

Allowable Subject Matter
The indicated allowability of claims 1-9, 12-32, 34-47, 48-57, 61-64, 66 and 68 is withdrawn in view of the newly discovered reference(s) to Garg et al. (“Chemistry and Pharmacology of the Citrus Bioflavonoid Hesperidin,” Phytotherapy Research (2001 Dec) Vol. 15, No. 8, pp. 655-669).  Rejections based on the newly cited reference(s) follow.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claim(s) 1-2, 4-6, 8-9, 13-16, 25, 31-32, 35-38, 40 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haluk et al. (“Analyse Qualitative de la Reduction Electrolytique des Flavonolosides en Milieu Hydro-Organique,” Chimie Analytique (Mars 1971), 

Vol. 53, No. 3, pp. 149-154) in view of Garg et al. (“Chemistry and Pharmacology of the Citrus Bioflavonoid Hesperidin,” Phytotherapy Research (2001 Dec) Vol. 15, No. 8, pp. 655-669).
	Regarding claim 1, Haluk teaches a method of forming a dihydrochalcone, the method comprising:
• electrocatalytically hydrogenating (ECH) a reactant compound (= the electrolytic reduction of 3-flavonolosides) over a catalytic cathode (= the cathode is made of mercury (Hg)) [page 156, left column, lines 19-20] in a reaction medium having a pH value (= in hydro-organic solution (dimethylformamide-HCl conc., 97-3 v/v) [page 149, abstract], thereby forming a product; 
wherein the reactant compound has a structure according to Formula (I):
	
    PNG
    media_image1.png
    113
    206
    media_image1.png
    Greyscale
(I)
each of R1 and R2 is independently selected from the group consisting of H, OH, and C1-3 alkoxy, with the proviso that at least one of R1 and R2 is OH; 
R3 is selected from the group consisting of H, C 1-3 alkyl, C1-3 alkylene-NRaRb, C0-3 alkylene-PO3H2, C1-4 alkylene-SO3H, C1-3 alkylene-CO2H, C1-5 alkylene-OH, and a saccharide moiety, wherein each alkylene is optionally substituted with one or more of -CO2H, -NH2, -OH, and -SO3H; 
each Ra and Rb is independently selected from the group consisting of H and SO3H;
X is selected from the group consisting of H, OH, C1-3 alkyl, NH2, halo, and C1-3 alkoxy; 

and, 
Y is selected from the group consisting of H and C1-3 alkyl (= we subjected hesperidin (6-α-L-rhamnoglucosido-7-hesperetin) to reduction in a hydro-organic medium as for rutin) [page 153, left column, lines 9-12] (= hesperidin = 

    PNG
    media_image2.png
    158
    391
    media_image2.png
    Greyscale

(Garg, page 656, Fig. 2)).
The method of Haluk differs from the instant invention because Haluk does not disclose the following:
	a.	Wherein the pH is a non-alkaline pH value.
Haluk teaches the electrolytic reduction of 3-flavonalosides in a weakly acidic aqueous medium (pH = 2.2) [page 149, left column, lines 1-2]. To confirm this, we subjected hesperidin (6-α-L-rhamnoglucosido-7-hesperetin), to reduction in a hydro-organic medium as for rutin (page 153, left column, lines 9-11).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pH described by Haluk with wherein the pH is a non-alkaline pH value because 3-flavonolosides are electrolytically reduced in a weakly acidic aqueous medium (pH = 2.2) and hesperidin was subjected to the reduction.
	b.	Wherein the product formed is a dihydrochalcone product.

	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Haluk teaches a method in a similar manner as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
	Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
Regarding claim 2, the method of Haluk differs from the instant invention because Haluk does not disclose wherein the dihydrochalcone product has a structure according to Formula 
(II):


				
    PNG
    media_image3.png
    79
    201
    media_image3.png
    Greyscale
	(II)
wherein R1, R2, R3, X, and Y are as defined for Formula (I).
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the product described by Haluk with wherein the dihydrochalcone product has a structure according to Formula (II):
				
    PNG
    media_image3.png
    79
    201
    media_image3.png
    Greyscale
	(II)
wherein R1, R2, R3, X, and Y are as defined for Formula (I) because Haluk teaches a method in a similar manner as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not 

demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
Regarding claim 4, Haluk teaches wherein R1 is OH (= hesperidin (6-α-L -rhamnoglucosido)-7-hesperetin)) [page 153, left column, lines 9-10].
Regarding claim 5, Haluk teaches wherein R1 is C1-3 alkoxy (= hesperidin (6-α-L-rhamnoglucosido)-7-hesperetin)) [page 153, left column, lines 9-10].
Regarding claim 6, Haluk teaches wherein R1 is OCH3 (= hesperidin (6-α-L-rhamnoglucosido)-7-hesperetin)) [page 153, left column, lines 9-10].
Regarding claim 8, Haluk teaches wherein R2 is OH (= hesperidin (6-α-L-rhamnoglucosido)-7-hesperetin)) [page 153, left column, lines 9-10].
Regarding claim 9, Haluk teaches wherein R2 is C1-3 alkoxy (= hesperidin (6-α-L-rhamnoglucosido)-7-hesperetin)) [page 153, left column, lines 9-10].
Regarding claim 13, Haluk teaches wherein R3 is a saccharide moiety selected from the group consisting of neohesperidose, glucose, rhamnose, glucopyranosyluronic acid, and rutinose (= hesperidin (6-α-L-rhamnoglucosido)-7-hesperetin)) [page 153, left column, lines 9-10].
Regarding claim 14, the method of Haluk differs from the instant invention because Haluk does not disclose wherein R3 is a neohesperidose moiety.
Haluk teaches hesperidin (6-α-L-rhamnoglucosido)-7-hesperetin)) [page 153, left 

column, lines 9-10] (= hesperidin = 

    PNG
    media_image2.png
    158
    391
    media_image2.png
    Greyscale

(Garg, page 656, Fig. 2)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified R3 described by Haluk with wherein R3 is a neohesperidose moiety because structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds (MPEP § 2144.08(II)(A)(4)(c) and §2144.09).
	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. 
Regarding claim 15, Haluk teaches wherein R3 is a rutinose moiety (= hesperidin (6-α-L-

rhamnoglucosido)-7-hesperetin)) [page 153, left column, lines 9-10].
Regarding claim 16, Haluk teaches wherein at least one X is H (= hesperidin (6-α-L-rhamnoglucosido)-7-hesperetin)) [page 153, left column, lines 9-10].
Regarding claim 25, Haluk teaches wherein at least one Y is H (= hesperidin (6-α-L-rhamnoglucosido)-7-hesperetin)) [page 153, left column, lines 9-10].
Regarding claim 31, Haluk teaches wherein R1 is OCH3, R2 is OH, and R3 is H or a saccharide moiety (= hesperidin (6-α-L-rhamnoglucosido)-7-hesperetin)) [page 153, left column, lines 9-10].
Regarding claim 32, the method of Haluk differs from the instant invention because Haluk does not disclose wherein R3 is a neohesperidose moiety.
Haluk teaches hesperidin (6-α-L-rhamnoglucosido)-7-hesperetin)) [page 153, left 
column, lines 9-10] (= hesperidin = 

    PNG
    media_image2.png
    158
    391
    media_image2.png
    Greyscale

(Garg, page 656, Fig. 2)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified R3 described by Haluk with wherein R3 is a neohesperidose moiety because structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds (MPEP § 

2144.08(II)(A)(4)(c) and §2144.09).
	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. 
	Regarding claim 35, the method of Haluk differs from the instant invention because Haluk does not disclose wherein the pH value of the reaction medium is 7 or less.
Haluk teaches the electrolytic reduction of 3-flavonalosides in a weakly acidic aqueous medium (pH = 2.2) [page 149, left column, lines 1-2]. To confirm this, we subjected hesperidin (6-α-L-rhamnoglucosido-7-hesperetin) to reduction in a hydro-organic medium as for rutin (page 153, left column, lines 9-12).
	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the pH described by Haluk with wherein the pH value of the reaction medium is 7 or less because 3-flavonolosides are electrolytically reduced in a weakly acidic aqueous medium (pH = 2.2) and hesperidin was subjected to the 
reduction.

	Regarding claim 36, Haluk teaches wherein the reaction medium is free of added base compounds (= in hydro-organic solution (dimethylformamide-HCl conc., 97-3 v/v)) [page 149, abstract].
	Regarding claim 37, Haluk teaches wherein prior to electrocatalytically hydrogenating the reactant compound, the reaction medium is free from a chalcone derivative having a structure according to Formula (III):
				
    PNG
    media_image4.png
    107
    189
    media_image4.png
    Greyscale
		(III)
	wherein R1, R2, R3, X, and Y are as defined for Formula (I) [= in hydro-organic solution (dimethylformamide-HCl conc., 97-3 v/v)] (page 149, abstract).
	Regarding claim 38, Haluk teaches wherein prior to electrocatalytically hydrogenating the reactant compound, the reaction medium is free from at least one of (i) a chalcone having a structure according to Formula (IIIA) or a chalcone derivative having a structure according to Formula (IIIA) with one or more hydrogen atoms replaced with a different substituent, and (ii) a dihydrochalcone having a structure according to Formula (IIIB) or a dihydrochalcone derivative having a structure according to Formula (IIIB) with one or more hydrogen atoms replaced with a different substituent:




			
    PNG
    media_image5.png
    116
    314
    media_image5.png
    Greyscale

(= in hydro-organic solution (dimethylformamide-HCl conc., 97-3 v/v) [page 149, abstract].
	Regarding claim 40, Haluk teaches wherein electrocatalytically hydrogenating the 
reactant compound comprises: 
· physically contacting the reaction medium with the catalytic cathode; 
· electrically contacting the reaction medium with an anode; and 
· applying an electrical potential between the cathode and the anode to provide an electrical current therebetween and through the reaction medium, thereby hydrogenating the reactant compound in the reaction medium (=
 
    PNG
    media_image6.png
    260
    294
    media_image6.png
    Greyscale
) [page 150, left column, 
Fig. 1].
	As to “to form the dihydrochalcone product in the reaction medium,” the invention as a 

whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Haluk teaches a method in a similar manner as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
	Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
	Regarding claim 45, Haluk teaches wherein the reaction medium is free of dispersed catalyst (= in hydro-organic solution (dimethylformamide-HCl conc., 97-3 v/v)) [page 149, abstract].
	Regarding claim 46, Haluk teaches wherein the reaction medium is free of hydrogen (= 

in hydro-organic solution (dimethylformamide-HCl conc., 97-3 v/v)) [page 149, abstract].
	Regarding claim 47, Haluk teaches wherein the reaction medium is free of added enzymes (= in hydro-organic solution (dimethylformamide-HCl conc., 97-3 v/v)) [page 149, abstract].

II.	Claims 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haluk et al. 
(“Analyse Qualitative de la Reduction Electrolytique des Flavonolosides en Milieu Hydro-Organique,” Chimie Analytique (Mars 1971), Vol. 53, No. 3, pp. 149-154) in view of Garg et al. (“Chemistry and Pharmacology of the Citrus Bioflavonoid Hesperidin,” Phytotherapy Research (2001 Dec) Vol. 15, No. 8, pp. 655-669) as applied to claims 1-2, 4-6, 8-9, 13-16, 25, 31-32, 35-38, 40 and 45-47 above, and further in view of Molina-Calle et al. (“Development and Application of a Quantitative Method for Determination of Flavonoids in Orange Peel: Influence of Sample Pretreatment on Composition,” Talanta (2015 Nov 1), Vol. 144, pp. 349-355).
	Haluk and Garg are as applied above and incorporated herein.
	Regarding claim 41, the method of Haluk differs from the instant invention because Haluk does not disclose wherein the reaction medium comprises a feed material for the compound selected from the group consisting of: (i) citrus extract, (ii) citrus biomass, and (iii) citrus juice.
	Haluk teaches that hesperidin (6-α-L-rhamnoglucosido)-7-hesperetin) was reduced [page 153, left column, lines 9-10].
	Molina-Calle teaches that the raw materials for flavonoids extraction were fresh, oven-dried and 

lyophilized peel of 8 different orange varieties, and the proposed quantitation method was applied 
to the analysis of the obtained extracts (page 349, abstract). The most abundant glycoside flavanones in citrus peel are naringin, hesperidin and neohesperidin that presumably exhibit health benefits such as suppression of carcinogenesis and decay in proliferation of cancer cells [11], [12] (page 349, right column, lines 16-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the reaction medium described by Haluk with wherein the reaction medium comprises a feed material for the compound selected from the group consisting of: (i) citrus extract, (ii) citrus biomass, and (iii) citrus juice because the most abundant glycoside flavanones in citrus peel are naringin, hesperidin and neohesperidin where a citrus extract obtained from the orange peel is a material for these compounds. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Regarding claim 42, Molina-Calle teaches wherein the citrus extract, the citrus peel, and/or the citrus juice comprises naringin and/or neohesperidin (= the most abundant glycoside flavanones in citrus peel are naringin, hesperidin and neohesperidin) [page 349, right column, lines 16-20].	
	Regarding claim 43, Molina-Calle teaches wherein the citrus biomass is selected from the group consisting of peels, branches, leaves, trunks, roots, and combinations thereof (= the most abundant glycoside flavanones in citrus peel are naringin, hesperidin and neohesperidin) 

[page 349, right column, lines 16-20].
	Regarding claim 44, Mollie-Calle teaches wherein the citrus extract, the citrus peel biomass, and/or the citrus juice is derived from a citrus fruit selected from the group consisting of oranges, grapefruits, limes, lemons, mandarins, and combinations thereof (= the raw materials for flavonoids extraction were fresh, oven-dried and lyophilized peel of 8 different orange varieties) [page 349, abstract].

III.	Claim(s) 58 and 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haluk et al. (“Analyse Qualitative de la Reduction Electrolytique des Flavonolosides en Milieu Hydro-Organique,” Chimie Analytique (Mars 1971), Vol. 53, No. 3, pp. 149-154) in view of Garg et al. (“Chemistry and Pharmacology of the Citrus Bioflavonoid Hesperidin,” Phytotherapy Research (2001 Dec) Vol. 15, No. 8, pp. 655-669).
	Regarding claim 58, Haluk teaches a method of forming a dihydrochalcone, the method comprising:
• electrocatalytically hydrogenating (ECH) a reactant compound (= the electrolytic reduction of 3-flavonolosides) over a catalytic cathode (= the cathode is made of mercury (Hg)) [page 156, left column, lines 19-20] in a reaction medium having a pH value (= in hydro-organic solution (dimethylformamide-HCl conc., 97-3 v/v) [page 149, abstract], thereby forming a product; 
wherein the reactant compound has a structure according to Formula (I):


	
    PNG
    media_image1.png
    113
    206
    media_image1.png
    Greyscale
(I)
R1, R2, and R3 are selected from the group consisting of (a), (b), (c), and (d) in which:
(a) R1 is OH, R2 is H, and R3 is H, CH3, or a saccharide moiety; 
(b) R1 is OCH3, R2 is OH, and R3 is H or a saccharide moiety; 
(c) R1 is OH, R2 is OH, and R3 is H or a saccharide moiety; and 
(d) (i) R1 and R2 taken together with the atoms to which they are attached form a 5-6 membered heterocycloalkyl group having 1-3 heteroatoms selected from N, O, and S; (ii) R3 is selected from the group consisting of H, C1-3 alkyl, C1-3 alkylene-NRaRb, Co-3 alkylene-PO3H2, C1-4 alkylene-SO3H, C1-3 alkylene-CO2H, C1- 5 alkylene-OH, and a saccharide moiety, wherein each alkylene is optionally substituted with one or more of -CO2H, -NH2, -OH, and -SO3H; and (iii) each Ra and Rb is independently selected from the group consisting of H and SO3H; 
X is selected from the group consisting of H, C1-3 alkyl, NH2, halo, and C1-3 alkoxy; 
Y is selected from the group consisting of H and C1-3 alkyl (= to confirm this, we subjected hesperidin (6-α-L-rhamnoglucosido-7- hesperetin) to reduction in a hydro-organic medium as for rutin) [page 153, left column, lines 9-10] (= hesperidin = 






    PNG
    media_image2.png
    158
    391
    media_image2.png
    Greyscale

(Garg, page 656, Fig. 2)).
The method of Haluk differs from the instant invention because Haluk does not disclose the following:
	a.	Wherein the pH is a non-alkaline pH value.
Haluk teaches the electrolytic reduction of 3-flavonalosides in a weakly acidic aqueous medium (pH = 2.2) [page 149, left column, lines 1-2]. To confirm this, we subjected hesperidin (6-α-L-rhamnoglucosido-7- hesperetin), to reduction in a hydro-organic medium as for rutin (page 153, left column, lines 9-10).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pH described by Haluk with wherein the pH is a non-alkaline pH value because 3-flavonolosides are electrolytically reduced in a weakly acidic aqueous medium (pH = 2.2) and hesperidin was subjected to the reduction.
	b.	Wherein the product formed is a dihydrochalcone product, wherein the dihydrochalcone product has a structure according to Formula (II):
				
    PNG
    media_image3.png
    79
    201
    media_image3.png
    Greyscale
	(II)

wherein R1, R2, R3, X, and Y are as defined for Formula (I).
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Haluk teaches a method in a 
similar manner as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
	Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
Regarding claim 63, Haluk teaches wherein R1 is OCH3, R2 is OH, and R3 is H or a saccharide moiety (= hesperidin (6-α-L-rhamnoglucosido)-7-hesperetin)) [page 153, left column, lines 9-10].

Regarding claim 64, Haluk teaches wherein R3 is the saccharide moiety (= hesperidin (6-α-L-rhamnoglucosido)-7-hesperetin)) [page 153, left column, lines 9-10].

IV.	Claims 59 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haluk et al. (“Analyse Qualitative de la Reduction Electrolytique des Flavonolosides en Milieu Hydro-Organique,” Chimie Analytique (Mars 1971), Vol. 53, No. 3, pp. 149-154) in view of Garg et al. (“Chemistry and Pharmacology of the Citrus Bioflavonoid Hesperidin,” Phytotherapy Research (2001 Dec) Vol. 15, No. 8, pp. 655-669) as applied to claims 58 and 63-64 above, and further in view of Molina-Calle et al. (“Development and Application of a Quantitative Method for Determination of Flavonoids in Orange Peel: Influence of Sample Pretreatment on Composition,” Talanta (2015 Nov 1), Vol. 144, pp. 349-355).
	Haluk and Garg are as applied above and incorporated herein.
	Regarding claim 59, the method of Haluk differs from the instant invention because Haluk does not disclose wherein the reaction medium comprises a feed material for the reactant compound selected from the group consisting of: (i) citrus extract, (ii) citrus biomass, and (iii) citrus juice; the citrus extract, the citrus biomass, and/or the citrus juice comprises naringin and/or neohesperidin; and the citrus extract, the citrus biomass, and/or the citrus juice is derived from a citrus fruit selected from the group consisting of oranges, grapefruits, limes, lemons, mandarins, and combinations thereof.
Haluk teaches that hesperidin ((6-α-L-rhamnoglucosido)-7-hesperidin) was reduced (page 153, left column, lines 9-12).

	Molina-Calle teaches that the raw materials for flavonoids extraction were fresh, oven-dried and lyophilized peel of 8 different orange varieties, and the proposed quantitation method was applied 
to the analysis of the obtained extracts (page 349, abstract). The most abundant glycoside flavanones in citrus peel are naringin, hesperidin and neohesperidin that presumably exhibit health benefits such as suppression of carcinogenesis and decay in proliferation of cancer cells [11], [12] (page 349, right column, lines 16-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the reaction medium described by Haluk with wherein the reaction medium comprises a feed material for the reactant compound selected from the group consisting of: (i) citrus extract, (ii) citrus biomass, and (iii) citrus juice; the citrus extract, the citrus biomass, and/or the citrus juice comprises naringin and/or neohesperidin; and the citrus extract, the citrus biomass, and/or the citrus juice is derived from a citrus fruit selected from the group consisting of oranges, grapefruits, limes, lemons, mandarins, and combinations thereof because the most abundant glycoside flavanones in citrus peel are naringin, hesperidin and neohesperidin where a citrus extract obtained from the orange peel is a material for these compounds. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 60, Molina-Calle teaches wherein the feed material is the citrus biomass; and the citrus biomass is selected from the group consisting of peels, branches, 

leaves, trunks, roots, and combinations thereof (= the raw materials for flavonoids extraction were fresh, oven-dried and lyophilized peel of 8 different orange varieties) [page 349, abstract].

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3. The method of claim 1, wherein R1 is H.
Claim 7. The method of claim 1, wherein R2 is H.
Claim 12. The method of claim 1, wherein R3 is selected from the group consisting of H, 
CH3, PO3H2, - (CH2)2NH2, -(CH2)3NH2, -(CH2)3COOH, -CH(COOH)-(CH2)2-COOH, -(CH2)2-CH(NH2)-
COOH, -CH2OOH, -(CH2)3PO3H2, -CH2SO3H, -(CH2)2SO3H, -(CH2)3SO3H, -(CH2)4SO3H, - (CH2)2-NH-SO3H, -(CH2)2-CH(SO3H)-CH(OH)-CH2OH, and -(CH2)2-CH(SO3H)-COOH.
Claim 17. The method of claim 1, wherein at least one X is OH.
Claims 18 and 19. The method of claim 1, wherein at least one X is C1-3 alkyl.
Claim 20. The method of claim 1, wherein at least one X is NH2.
Claims 21 and 22. The method of claim 1, wherein at least one X is halo.
Claims 23 and 24. The method of claim 1, wherein at least one X is C1-3 alkoxy.
	Claims 26 and 27. The method of claim 1, wherein at least one Y is C1-3 alkyl.
	Claims 28 and 29. The method of claim 1, wherein R1 is OH, R2 is H, and R3 is H or a saccharide moiety.
	Claim 30. The method of claim 1, wherein R1 is OH, R2 is H, and R3 is CH3 or a saccharide moiety.

	Claim 34. The method of claim 1, wherein R1 is OH, R2 is OH, and R3 is H or a saccharide 
moiety.
	Claim 39. The method of claim 1, wherein the catalytic cathode comprises a (catalytic) 
metal selected from the group consisting of Ru, Ni, Fe, Cu, Pt, Pd, Rh, Ir, Re, Os, Ag, Au, Co, Mo, Ga, W, Cr, Mn, mixtures thereof, alloys thereof, and combinations thereof.
	Claims 48-57. A method of forming a dihydrochalcone, the method comprising the steps of electrocatalytically hydrogenating (ECH) as presently claimed, esp., wherein the catalytic cathode comprises a catalytic metal selected from the group consisting of Ru, Ni, Fe, Cu, Pt, Pd, Rh, Ir, Re, Os, Ag, Au, Co, Mo, Ga, W, Cr, Mn, mixtures thereof, alloys thereof, and combinations thereof.
	Claims 61 and 62. The method of claim 58, wherein R1 is OH, R2 is H, and R3 is H, CH3, or a saccharide moiety.
Claim 66. The method of claim 58, wherein R1 is OH, R2 is OH, and R3 is H or a saccharide moiety.
	Claim 68. The method of claim 58, wherein R1 and R2 taken together with the atoms to which they are attached form a 5-6 membered heterocycloalkyl group having 1-3 heteroatoms selected from N, O, and S.
	The prior art does not contain any language that teaches or suggests the above. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 3, 7, 12, 17-24, 26-30, 34, 39, 61-62, 66 and 68 are objected to as being 

dependent upon a rejected base claim, but would be allowable if rewritten in independent 
form including all of the limitations of the base claim and any intervening claims.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	CN 103334119 is cited to teach adding neohesperidin chalcone to the cathode compartment (ƿ [0040]).

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 24, 2022